Citation Nr: 0426080	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  03-23 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1966 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.  

2.  The evidence corroborates that the veteran was sexually 
assaulted in service.

3.  The veteran has PTSD due to the sexual assault in 
service. 


CONCLUSION OF LAW

Entitlement to service connection for post-traumatic stress 
disorder is established. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it are 
applicable to the veteran's claim.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
is required to inform the claimant to submit any pertinent 
evidence in the claimant's possession.

The Board has determined that the evidence currently of 
record is sufficient to substantiate the veteran's claim.  
Therefore, no further development is required under the VCAA 
or the implementing regulations.  

II.  Factual Background

Service medical records show that in September 1966, the 
veteran was seen with complaints of pain in the small of her 
back and requested to see a psychiatrist.  The examiner noted 
that she had no true psychiatric problem and was immature.  

Service personnel records show the veteran's progress through 
basic training was uneventful.  She completed required 
courses and her weight upon completion of recruit training 
was 133 pounds.  She was assigned to mess duty in the third 
week of June 1966.  

An October 1966 psychological evaluation report shows that 
the veteran was seen by the psychologist several times in 
October 1966 at which times she was alert, neat, clean and 
cooperative.  Psychological evaluation revealed no evidence 
of psychosis or mental deficiency.  There was no evidence of 
neurosis or other emotional disorder to warrant 
hospitalization.  There was evidence of an emotionally 
unstable personality disorder, a variety of somatic 
complaints, mood swings, and a history of impulsive behavior.  
Her parents admitted that she became extremely angry and 
disruptive if not given her way.  The veteran blamed the USMC 
for being the basis of most of her dissatisfaction, and 
claimed she would kill herself if not discharged.  The 
psychologist recommended discharge for fear that the veteran 
would carry out her threat.

In a November 1966 memorandum, the veteran was informed of 
her company commander's intent to recommend discharge for 
reason of unsuitability.  The commander noted that the 
veteran evidenced severe personality problems and appeared to 
have extreme difficulty in adapting to group living.  From 
June 1966, she had been counseled about her attitude, 
conduct, late liberty hours, weight and personal appearance 
without apparent results.  She was noted to have violated the 
Articles of Uniform Code of Military Justice on two occasions 
in October 1966, once in November, and was overweight.  It 
was noted that she had seen the post psychologist several 
times in October 1966, and was diagnosed with emotionally 
unstable personality disorder manifested by recurrent 
suicidal threats.  Although her work performance was above 
average, her conduct, attitude, and appearance were noted to 
be of such a nature that she was totally ineffective as a 
Marine.  Counseling and guidance were ineffective, and she 
was recommended for separation by reason of unsuitability.

In December 1966, the veteran was seen in the neuro-
psychiatry clinic for attempted suicide, stating that she 
hated the Marine Corps.  In December 1966, she was also 
examined for obesity.  The impression was exogenous obesity.  
In January 1967, she was seen for complaints of lung 
congestion and pain in the chest for the past two to three 
weeks, and reported that she was tired all the time.  

She was discharged in February 1967 as a result of 
unsuitability.

When seen by a VA psychologist in March and April 2002, the 
veteran first reported being drugged and raped in 1966 when 
she was in the Marine Corps.  She related that her recent 
diagnosis of cancer caused by a sexually transmitted disease 
had precipitated memories that caused feelings of shame, 
helplessness, anger, depression and low self-esteem.  The 
psychologist found that the veteran had recurrence of bad 
memories and emotions which she felt were being precipitated 
by recent diagnosis of cancer, which she felt had been caused 
by an ex-husband.  A diagnosis was entered of PTSD resulting 
from rape while in the Marines.  The veteran was referred to 
the Woman's Sexual Trauma Group for PTSD assessment.  

An April 2002 VA psychiatrist's note reports a diagnosis of 
PTSD due to sexual assault in service and indicates that 
post-discharge, the veteran had been beaten and raped 
multiple times by her husband.

VA outpatient records reflect that when she was seen in June 
2002, she related that she was raped by a Corporal from whom 
she had taken a ride to a party her Sergeant was having at 
his home.  She related being drugged, taken to a motel, and 
assaulted.  She was then threatened with reprisal if she ever 
disclosed the rape.  The veteran recounted that after the 
rape, she wanted to get out of the Marines, and was 
subsequently discharged for unsuitability.  After her 
discharge from service in February 1967, she entered an 
abusive marriage in 1968, followed by divorce, failed 
relationships, issues with sexual relationships, and long 
periods of isolation from people.  She was depressed, angry, 
miserable about the deep impact the rape had had on her life, 
and was then taking medication for her depression.  The VA 
psychologist diagnosed PTSD and noted that the veteran showed 
no evidence of malingering or manipulation.  

In a September 2002 psychology treatment note, the VA 
treating psychologist indicated that after careful scrutiny 
of the patient's military records, VA records, and 
examination of the patient, his conclusion was that the signs 
and symptoms of the veteran's PTSD could only be accounted 
for by her history of military sexual trauma.  

In an October 2002 statement, a fellow marine who lived in 
the same barracks as the veteran related observing dramatic 
changes in the veteran's personality a few months after she 
arrived at the base in that she became disrespectful to her 
superiors, lost pride in her appearance, and began to display 
bizarre behavior which seemed out of character and resulted 
in her being placed on frequent restrictions.

In a March 2003 VA treatment note, the veteran's treating 
psychologist noted that the veteran's symptoms and actions in 
service after the rape are very common and consistent with 
numerous studies and reports concerning rape, especially in 
the military where reporting a rape often leads to re-
victimization.  He indicated that most rape victims 
experience anger, depression, low self-esteem, social 
withdrawal, and disillusionment, which are often misdiagnosed 
as indicators of a "personality disorder."  The 
psychologist discounted the statement in the service records 
from the veteran's parent to the effect that the veteran 
became angry and disruptive if not given her way.  

The psychologist further expressed his belief that the 
veteran was telling the truth about the rape in service, 
despite the fact that the incident was unreported and could 
not be corroborated by service records.  He explained finding 
in his specialty in human sexuality for over 25 years, that 
it is not uncommon for a woman to hide the fact that she was 
raped, especially in a situation where she was afraid and did 
not trust anyone; and PTSD associated with sexual assault is 
not uncommon especially when the victim is very innocent and 
naive.  He noted that many sexual assaults in the military 
went unreported because of fear of reprisal.  He concluded 
that the veteran had PTSD due to the service rape.    

A February 2004 VA psychological treatment note also reflects 
a diagnosis of PTSD.  The examiner summarized that the 
veteran's medical history represented a consistent pattern of 
behavior consistent with her account of military sexual 
assault.  

The veteran has supported her position with numerous 
statements, and in a March 2004 hearing before the 
undersigned, testified with her daughter in support of the 
claim.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f) (2003).  

If PTSD is based on in-service personal assault, evidence 
from sources other than the veteran's records may corroborate 
the veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in the mentioned sources.  Examples of behavior 
changes that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes. 38 C.F.R. § 
3.304(f)(3).  

The medical evidence shows that the veteran has been 
repeatedly diagnosed with PTSD due to the alleged sexual 
assault in service.  The Board has found the appellant's 
testimony concerning the alleged rape to be credible.  
Moreover, the evidence corroborates that the rape occurred.  
In this regard, the Board notes that service medical and 
personnel records show that following the alleged rape, the 
appellant sought psychiatric treatment, became totally 
ineffective as a marine, sought discharge and was ultimately 
discharged due to unsuitability.  Her behavioral changes in 
service are also evidence by a statement from a person who 
served with her and witnessed such changes.  Moreover, her VA 
psychologist has reported that the veteran's symptoms and 
actions following the alleged rape are consistent with 
numerous studies and reports concerning rape.  

Accordingly, the Board concludes that the preponderance of 
the evidence supports the veteran's claim.


ORDER

Service connection for PTSD is granted.


	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



